       Case 1:20-cv-00480-GTS-TWD Document 19 Filed 09/03/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK


United States of America,

                Plaintiff,

         v.                                        Civil Action No. 1:20-CV-0480 (GTS/TWD)

$6,680 in U.S. Currency,
                                                   FINAL ORDER OF FORFEITURE
                Defendant.

        THIS COURT having before it the signed Settlement Agreement of the parties to the

above-referenced action, and the parties having agreed to its term as indicated by their signatures,

it is hereby,

        ORDERED that $4,180 in U.S. Currency shall be forfeited to the United States of

America, and it is further;

         ORDERED that $2,500 in U.S. Currency shall be provided to the claimant pursuant to

the terms if the Settlement Agreement, and it is further;

        ORDERED that all parties shall bear their own fees, costs, and expenses, and it is further;

        ORDERED, that this Court shall retain jurisdiction for the purposes of enforcing the terms

of the Settlement Agreement, and it is further;

        ORDERED, that the Clerk of this Court shall enter a judgment of forfeiture in accordance

with the terms of this Order.



Dated: September 3              , 2020        ________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge
